Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

DETAILED ACTION

Response to Amendment
2.	Applicant’s amendment to the claims, filed on January 10, 2022, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant's response filed on January 10, 2022, regarding the allowability of the current application has been fully considered and are persuasive in light of the amended claims.

Allowable Subject Matter
4.	Claims 20-40 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

5.	Claim 20, “a first separation zone in a substrate, the first separation zone being disposed between the first pixel group and the second pixel group; a second separation zone in the substrate, the second separation zone being disposed between the first photoelectric conversion device and the second photoelectric conversion devices; a third separation zone in the substrate, the third separation 
	All claims depending on claim 20 incorporate the same allowable subject matter.

6.	Claim 29, “a first floating diffusion region disposed between the first pixel region and the second pixel region; a second floating diffusion region disposed between the third pixel region and the fourth pixel region; a plurality of first separation zones defining two photoelectric conversion devices in each of the first to fourth pixel regions and extending in a first direction; a second separation zone between the first and second pixel regions and extending in a second direction perpendicular to the first direction; a selection gate; a source follower gate; and a reset gate, wherein the reset gate, the selection gate, and the source follower gate are connected to the first to eighth photoelectric conversion devices, wherein the first to fourth pixel regions are arranged in a clockwise direction, wherein the first pixel region and the second pixel region are arranged in the first direction, and wherein the reset gate, the source follower gate, and the selection gate are aligned in the second direction” – as instantly claimed and in combination with the additionally claimed limitations.
All claims depending on claim 29 incorporate the same allowable subject matter.
Claim 38, “a first microlens disposed on the first and second photoelectric conversion devices; a second microlens disposed on the third and fourth photoelectric conversion devices; a third microlens disposed on the fifth and sixth photoelectric conversion devices; a fourth microlens disposed on the seventh and eighth photoelectric conversion devices … a reset gate; a selection gate; a source follower gate; a first contact plug disposed to be directly adjacent to the reset gate; a first interlayer dielectric layer disposed on the substrate; and a first line disposed on the first interlayer dielectric layer, wherein the first pixel group and the second pixel group are arranged in a first direction, wherein the reset gate, the selection gate, and the source follower gate are connected to the first to eighth photoelectric conversion devices, wherein the selection gate, reset gate, and first contact plug are sequentially aligned in the first direction” – as instantly claimed and in combination with the additionally claimed limitations.
All claims depending on claim 38 incorporate the same allowable subject matter.













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818